Exhibit 10.1

 

ADDENDUM TO LEASE 

#2

 

Attached to and forming a part of the Lease Agreement between CARR-RUBIN
ASSOCIATES, LLP Landlord, and PROCYON CORPORATION Tenant, dated the 29th day of
May, 2015 and Addendum to Lease #1 dated May 29, 2015 hereinafter referred to as
(the "Lease").

 

The Lease relates to the following leasehold premises:

 

1.

The Lease relates to the following leasehold premises: Approximately 3,220
square feet consisting of 2,380 square feet of air conditioned office space and
840 square feet of non-air conditioned warehouse space located at 13100 56th
Court, Suite 702, Clearwater, FL 33760.

 

2.

Tenant shall be relocating to approximately 4,892 square feet consisting of 800
square feet of air conditioned office space, 2,446 square feet of non air
conditioned warehouse space, and 1,646 square feet of air conditioned warehouse
space located at 13101 56th Court, Suites 805-806, Clearwater, FL 33760.

 

3.

Landlord and Tenant hereby agree that the following amendment will be made to
said Lease, namely:

 

 

A.

Effective February 1st the lease shall be extended to include Suites 805-806 at
the terms noted below.

 

 

B.

The Term of the Lease shall be for a period of Three (3) years and Three (3)
months beginning February 1, 2018 (the "Renewal Commencement Date") and ending
on April 30, 2021 (the "Expiration Date"). 

 

 

C.

The monthly rent shall be according to the following schedule (the "Monthly Rent
Schedule"):

 

February 1, 2018- April 30, 2018

$0.00 per month.

May 1, 2018-April 30, 2019

$2,751.75 per month or $6.75 per SF

May 1, 2019-April 30, 2020

$2,834.30 per month or $6.95 per SF

May 1, 2020-April 30, 2021

$2,919.33 per month or $7.16 per SF

 

Plus all applicable sales and use taxes.

 

 

D.

i)       Tenant shall have the three (3) months free rent to prepare Suites
805-806 for occupancy and relocate into the premises from Suite 702.

          ii)     Tenant shall continue to pay rent on Suite 702 until rent
commences on Suites 805-806 per the above schedule..           iii)    Once rent
has commenced on Suites 805-806 and tenant has vacated Suite 702, the lease on
Suite 702 is terminated.           iv)    The security deposit shall be
transferred to Suites 805-806..

 

4.

The effective date of this Addendum is the 1st day of February, 2018.

 

5.

Landlord and Tenant ratify and affirm all other provisions of the Lease dated
the 29th day of May, 2015 and all subsequent Addenda to Lease.

 

IN WITNESS WHEREOF, the Landlord and Tenant executed the foregoing Addendum to
Lease #2 on the 21st day of      December, 2017.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

1

--------------------------------------------------------------------------------

 

 

In the presence of:

 

/s/ Annette Jacoby    LANDLORD: CARR-RUBIN ASSOCIATES, LLP As to Landlord      
            Annette Jacoby    BY: /s/ Leslie A. Rubin   Print Name     Leslie A.
Rubin, LLC, General Partner by        Leslie A. Rubin, Manager of Leslie A.
Rubin LLC /s/ Rebecca Bailey         As to Landlord                   Rebecca
Bailey         Print Name        

 

 

 

 

/s/ Regina Anderson   TENANT: PROCYON CORPORATION As to Tenant                 
  Regina Anderson    BY: /s/ James B. Anderson   Print Name        

 

/s/ Justice W. Anderson   Print Name: James B. Anderson   As to Tenant        

 

Justice W. Anderson   ITS: VP of Operations   Print Name        

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

2